Exhibit 10.3

 

ISTA PHARMACEUTICALS, INC.

RESTRICTED STOCK PURCHASE AGREEMENT

UNDER THE

2004 PERFORMANCE INCENTIVE PLAN

 

THIS RESTRICTED STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into as of
                    , 20     by and between                      (hereinafter
referred to as “Purchaser”), and ISTA Pharmaceuticals, Inc., a Delaware
corporation (hereinafter referred to as the “Company”), pursuant to the
Company’s 2004 Performance Incentive Plan, as amended from time to time (the
“Plan”). Any capitalized term not defined herein shall have the same meaning
ascribed to it in the Plan.

 

R E C I T A L S:

 

A. Purchaser is an employee, director, consultant or other Service Provider, and
in connection therewith has rendered services for and on behalf of the Company.

 

B. The Company desires to issue shares of common stock to Purchaser for the
consideration set forth herein to provide an incentive for Purchaser to remain a
Service Provider of the Company and to exert added effort towards its growth and
success.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the parties agree as follows:

 

1. Issuance of Shares. The Company hereby offers to issue to Purchaser an
aggregate of ________________ (_________) shares of Common Stock of the Company
(the “Shares”) on the terms and conditions herein set forth. Unless this offer
is earlier revoked in writing by the Company, Purchaser shall have ten (10) days
from the date of the delivery of this Agreement to Purchaser to accept the offer
of the Company by executing and delivering to the Company two copies of this
Agreement, without condition or reservation of any kind whatsoever, together
with the consideration to be delivered by Purchaser pursuant to Section 2 below.

 

2. Consideration. The purchase price, if any, for the Shares shall be
$             per share, or $             in the aggregate, which shall be paid
by the delivery of Purchaser’s check payable to the Company (or payment in such
other form of lawful consideration as the Administrator may approve from time to
time under the provisions of the Plan).

 

3. Vesting of Shares.

 

(a) Subject to Sections 3(b)-(d) below, the Shares acquired hereunder shall vest
and become “Vested Shares” as to                      percent (            %) of
the Shares on the first anniversary of the effective date of this Agreement, and
thereafter, the balance of the Shares shall become Vested Shares in a series of
                     (            ) successive equal monthly installments for
each month of Continuous Service provided by the Purchaser, such that 100% of
the Shares shall be Vested Shares on the                      (            )
anniversary of this Agreement. Shares which have not yet become vested are
herein called “Unvested Shares.” No additional shares shall vest after the date
of termination of Purchaser’s Continuous Service.



--------------------------------------------------------------------------------

As used herein, the term “Continuous Service” means (i) employment by either the
Company or any parent or subsidiary corporation of the Company, or by a
corporation or a parent or subsidiary of a corporation issuing or assuming a
stock option in a transaction to which Section 424(a) of the Code applies, which
is uninterrupted except for vacations, illness (except for permanent disability,
as defined in Section 22(e)(3) of the Code), or leaves of absence which are
approved in writing by the Company or any of such other employer corporations,
if applicable, (ii) service as a member of the Board of Directors of the Company
until Optionee resigns, is removed from office, or Optionee’s term of office
expires and he or she is not reelected, or (iii) the Optionee’s performance of
service while engaged as a Service Provider to the Company or other corporation
referred to in clause (i) above. The Optionee’s Continuous Service shall not
terminate merely because of a change in the capacity in which the Optionee
renders service to the Company or a corporation or subsidiary corporation
described in clause (i) above. For example, a change in the Optionee’s status
from a director to a Service Provider will not constitute an interruption of the
Optionee’s Continuous Service, provided there is no interruption in the
Optionee’s performance of such services.

 

(b) Notwithstanding Section 3(a), if Purchaser holds Shares at the time a Change
in Control occurs, all Repurchase Rights shall automatically terminate
immediately prior to the consummation of such Change in Control, and the Shares
subject to those terminated Repurchase Rights shall immediately vest in full,
except to the extent that this Agreement is continued, assumed, or substituted
for by the acquiring or successor entity (or parent thereof) in connection with
such Change in Control. If the Repurchase Rights automatically terminate in
accordance with the provisions of this subsection (b), then the Administrator
shall cause written notice of the Change in Control transaction to be given to
Purchaser not less than fifteen (15) days prior to the anticipated effective
date of the proposed transaction.

 

(c) However, if in the event of a Change in Control the acquiring or successor
entity (or parent thereof) provides for the continuance or assumption of this
Agreement or the substitution for this Agreement of a new agreement of
comparable value covering shares of a successor corporation (with appropriate
adjustments as to the number and kind of shares and the purchase price), then
the Repurchase Rights shall not terminate, and vesting of the Shares shall
continue in accordance with Section 3(a) above.

 

(d) Notwithstanding any other terms of the Agreement to the contrary, if the
Purchaser provides the Company within thirty (30) days after the date specified
in the first paragraph of the Agreement with a copy of a properly signed and
dated written election as prescribed in Section 83(b) of the Internal Revenue
Code of 1986 (as amended) (the “83(b) Election”), then a portion of the Shares
acquired hereunder shall vest and become “Vested Shares.” The number of Shares
that shall vest under this Section 3(d) will have an aggregate fair market value
on the date specified in the first paragraph of the Agreement that is equal to
the Purchaser’s total federal and state income tax and payroll tax withholding
obligation arising in connection with the acquisition of the Shares noted on the
83(b) Election determined by the Company in its sole and absolute discretion by
applying the minimum statutory tax withholding rates for federal and state
income tax and payroll tax purposes that are applicable to such supplemental
taxable income. Notwithstanding any other terms of this Section 3(d), if the
number of Shares specified in the preceding sentence cannot be computed in whole
Shares, then the number of Shares that shall vest under this Section 3(d) will
be equal to the number of whole Shares the aggregate Fair Market Value of which
most closely approximates the Purchaser’s total federal and state income tax and
payroll tax withholding obligation as determined in the preceding sentence
without exceeding such amount. A form of 83(b) Election is attached hereto and
labeled Exhibit A.

 

2



--------------------------------------------------------------------------------

4. Reconveyance Upon Termination of Service.

 

(a) Repurchase Right. The Company shall have the right (but not the obligation)
to repurchase all or any part of the Unvested Shares (the “Repurchase Right”) in
the event that the Purchaser’s Continuous Service terminates for any reason.
Upon exercise of the Repurchase Right, the Purchaser shall be obligated to sell
his or her Unvested Shares to the Company, as provided in this Section 4.

 

(b) Consideration for Repurchase Right. The repurchase price of the Unvested
Shares (the “Repurchase Price”) shall be equal to the Purchase Price of such
Unvested Shares.

 

(c) Procedure for Exercise of Reconveyance Option. For sixty (60) days after the
Termination Date or other event described in this Section 4, the Company may
exercise the Repurchase Right by giving Purchaser and/or any other person
obligated to sell written notice of the number of Unvested Shares which the
Company desires to purchase. The Repurchase Price for the Unvested Shares shall
be payable, at the option of the Company, by check or by cancellation of all or
a portion of any outstanding indebtedness of Purchaser to the Company, or by any
combination thereof.

 

(d) Notification and Settlement. In the event that the Company has elected to
exercise the Repurchase Right as to part or all of the Unvested Shares within
the period described above, Purchaser or such other person shall deliver to the
Company certificate(s) representing the Unvested Shares to be acquired by the
Company within thirty (30) days following the date of the notice from the
Company. The Company shall deliver to Purchaser against delivery of the Unvested
Shares, checks of the Company payable to Purchaser and/or any other person
obligated to transfer the Unvested Shares in the aggregate amount of the
Repurchase Price to be paid as set forth in paragraph 4(b) above.

 

(e) Deposit of Unvested Shares. Purchaser shall deposit with the Company
certificates representing the Unvested Shares, together with a duly executed
stock assignment separate from certificate in blank, which shall be held by the
Secretary of the Company. Purchaser shall be entitled to vote and to receive
dividends and distributions on all such deposited Unvested Shares.

 

(f) Termination. The provisions of this Section 4 shall automatically terminate
in accordance with Section 3(b) above.

 

(g) Assignment. The Company may assign its Repurchase Right under this Section 4
without the consent of the Purchaser.

 

5. Restrictions on Unvested Shares. Unvested Shares may not be sold,
transferred, pledged, or otherwise disposed of, except that such Unvested Shares
may be transferred to a trust established for the sole benefit of the Purchaser
and/or his or her spouse, children or grandchildren. Any Unvested Shares that
are transferred as provided herein remain subject to the terms and conditions of
this Agreement.

 

6. Adjustments Upon Changes in Capital Structure. In the event that the
outstanding Shares of Common Stock of the Company are hereafter increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company by reason of a

 

3



--------------------------------------------------------------------------------

recapitalization, stock split, combination of shares, reclassification, stock
dividend, or other change in the capital structure of the Company, then
Purchaser shall be entitled to new or additional or different shares of stock or
securities, in order to preserve, as nearly as practical, but not to increase,
the benefits of Purchaser under this Agreement, in accordance with the
provisions of the Plan. Such new, additional or different shares shall be deemed
“Shares” for purposes of this Agreement and subject to all of the terms and
conditions hereof.

 

7. Shares Free and Clear. All Shares purchased by the Company pursuant to this
Agreement shall be delivered by Purchaser free and clear of all claims, liens
and encumbrances of every nature (except the provisions of this Agreement and
any conditions concerning the Shares relating to compliance with applicable
federal or state securities laws), and the purchaser thereof shall acquire full
and complete title and right to all of such Shares, free and clear of any
claims, liens and encumbrances of every nature (again, except for the provisions
of this Agreement and such securities laws).

 

8. Limitation of Company’s Liability for Nonissuance; Unpermitted Transfers.

 

(a) The Company agrees to use its reasonable best efforts to obtain from any
applicable regulatory agency such authority or approval as may be required in
order to issue and sell the Shares to Purchaser pursuant to this Agreement. The
inability of the Company to obtain, from any such regulatory agency, authority
or approval deemed by the Company’s counsel to be necessary for the lawful
issuance and sale of the Shares hereunder and under the Plan shall relieve the
Company of any liability in respect of the nonissuance or sale of such Shares as
to which such requisite authority or approval shall not have been obtained.

 

(b) The Company shall not be required to: (i) transfer on its books any Shares
of the Company which shall have been sold or transferred in violation of any of
the provisions set forth in this Agreement, or (ii) treat as owner of such
shares or to accord the right to vote as such owner or to pay dividends to any
transferee to whom such shares shall have been so transferred.

 

9. Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed given when
delivered personally or three (3) days after being deposited in the United
States mail, as certified or registered mail, with postage prepaid, (or by such
other method as the Administrator may from time to time deem appropriate), and
addressed, if to the Company, at its principal place of business, Attention: the
Chief Financial Officer, and if to the Purchaser, at his or her most recent
address as shown in the employment or stock records of the Company.

 

10. Binding Obligations. All covenants and agreements herein contained by or on
behalf of any of the parties hereto shall bind and inure to the benefit of the
parties hereto and their permitted successors and assigns.

 

11. Captions and Section Headings. Captions and section headings used herein are
for convenience only, and are not part of this Agreement and shall not be used
in construing it.

 

12. Amendment. This Agreement may not be amended, waived, discharged, or
terminated other than by written agreement of the parties.

 

4



--------------------------------------------------------------------------------

13. Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior or contemporaneous written or oral agreements and
understandings of the parties, either express or implied.

 

14. Assignment. Purchaser shall have no right, without the prior written consent
of the Company, to (i) sell, assign, mortgage, pledge or otherwise transfer any
interest or right created hereby, or (ii) delegate his or her duties or
obligations under this Agreement. This Agreement is made solely for the benefit
of the parties hereto, and no other person, partnership, association or
corporation shall acquire or have any right under or by virtue of this
Agreement.

 

15. Severability. Should any provision or portion of this Agreement be held to
be unenforceable or invalid for any reason, the remaining provisions and
portions of this Agreement shall be unaffected by such holding.

 

16. Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one agreement and any party hereto
may execute this Agreement by signing any such counterpart. This Agreement shall
be binding upon Purchaser and the Company at such time as the Agreement, in
counterpart or otherwise, is executed by Purchaser and the Company.

 

17. Governing Law. This Agreement shall be construed in accordance with the laws
of the State of Delaware without reference to choice of law principles, as to
all matters, including, but not limited to, matters of validity, construction,
effect or performance.

 

18. No Agreement to Employ. Nothing in this Agreement shall affect any right
with respect to continuance of employment by the Company or any of its
subsidiaries. The right of the Company or any of its subsidiaries to terminate
at will the Purchaser’s employment at any time (whether by dismissal, discharge
or otherwise), with or without cause, is specifically reserved, subject to any
other written employment agreement to which the Company and Purchaser may be a
party.

 

19. “Market Stand-Off” Agreement. Purchaser agrees that, if requested by the
Company or the managing underwriter of any proposed public offering of the
Company’s securities, Purchaser will not sell or otherwise transfer or dispose
of any Shares held by Purchaser without the prior written consent of the Company
or such underwriter, as the case may be, during such period of time, not to
exceed 180 days following the effective date of the registration statement filed
by the Company with respect to such offering, as the Company or the underwriter
may specify.

 

20. Tax Elections. Purchaser understands that Purchaser (and not the Company)
shall be responsible for the Purchaser’s own tax liability that may arise as a
result of the acquisition of the Shares. Purchaser acknowledges that Purchaser
has considered the advisability of all tax elections in connection with the
purchase of the Shares, including the making of an 83(b) Election; Purchaser
further acknowledges that the Company has no responsibility for the making of
such 83(b) Election. In the event Purchaser determines to make an 83(b)
Election, Purchaser agrees to timely provide a copy of the election to the
Company as required under the Code.

 

21. Attorneys’ Fees. If any party shall bring an action in law or equity against
another to enforce or interpret any of the terms, covenants and provisions of
this Agreement, the prevailing party in such action shall be entitled to recover
from the other party reasonable attorneys’ fees and costs.

 

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

THE COMPANY:       PURCHASER

ISTA PHARMACEUTICALS, INC.

       

By: 

           

Name: 

                        (Print Name)

Title: 

          Address:                            



--------------------------------------------------------------------------------

CONSENT AND RATIFICATION OF SPOUSE

 

The undersigned, the spouse of                                         , a party
to the attached Restricted Stock Purchase Agreement (the “Agreement”), dated as
of                             , hereby consents to the execution of said
Agreement by such party; and ratifies, approves, confirms and adopts said
Agreement, and agrees to be bound by each and every term and condition thereof
as if the undersigned had been a signatory to said Agreement, with respect to
the Shares (as defined in the Agreement) made the subject of said Agreement in
which the undersigned has an interest, including any community property interest
therein.

 

I also acknowledge that I have been advised to obtain independent counsel to
represent my interests with respect to this Agreement but that I have declined
to do so and I hereby expressly waive my right to such independent counsel.

 

Date:                     

                    (Signature)                           (Print Name)



--------------------------------------------------------------------------------

EXHIBIT A

 

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF GRANT OF RESTRICTED SHARES

PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE OF 1986 (AS AMENDED)

 

The undersigned hereby elects pursuant to Section 83(b) of the Internal Revenue
Code of 1986 (as amended) with respect to the property described below and
supplies the following information in accordance with the regulations
promulgated thereunder:

 

1. The Name, Address and Taxpayer Identification Number of the person making
this election and such person’s spouse, if any:

 

     Name:                                     
                                        

 

     Address:                                     
                                    

 

                      ___________________________________

 

     Taxpayer Identification Number: ________________

 

2. Description of the property with respect to which the election is being made:

 

                      (number of shares) of Common Stock, par value
$             per share, of ISTA Pharmaceuticals, Inc.

 

3. The date on which property was transferred is                      (date
specified in first paragraph of the Agreement).

 

4. The taxable year to which this election relates is calendar year
            .

 

5. The Fair Market Value.

 

The fair market value on the date specified in Item 3 above (determined without
regard to any restrictions other than restrictions which by their terms never
lapse) of the property with respect to which this election is being made is
$             per share.

 

6. Amount paid for the property transferred.

 

     The amount paid by the taxpayer for the property specified in Item 2 above
is $             per share.

 

7. Furnishing statement to the Company.

 

     A copy of this statement has been furnished to ISTA Pharmaceuticals, Inc.

 

Dated:                     

        (name of taxpayer)

 

A-1